DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0193011 to Mapel.
	Regarding claims 1, 5, and 8, the limitations that the battery is configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell, that a wavelength of a first portion of light passing through the polymer is included in the first wavelength band, and that a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
Mapel teaches an electronic device (Figs. 9, ¶0182-0185) comprising
a polymer including a plurality of quantum dots (element 2110 of Fig. 21 includes a layer labeled “Dyes”, ¶0212; the “Dyes” layer is a layer of chromophore in a polymer matrix, ¶0071, 0072; in an embodiment, the chromophore includes a fission material such as a plurality of quantum dots described in ¶0090-0094)
at least one first solar cell (“Low Bandgap Solar Cell”) disposed under the polymer (¶0181)
at least one second solar cell (“High Bandgap Solar Cell”) disposed on a side of the polymer
a battery configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell (e.g. mobile phone battery described in ¶0183)
wherein the first solar cell has a conversion efficiency equal to or higher than a threshold value in a first wavelength band (“Si PV 100% QE” of Fig. 13 is related to a conversion efficiency of an exemplary low bandgap cell, ¶0195-0196; the low bandgap cell crosses an exemplary efficiency, such as 10%, for wavelengths higher than about 700 nm; also see ¶0175, 0176)
wherein the second solar cell has conversion efficiency equal to or higher than the threshold value in a second wavelength band different from the first wavelength band (“GaInP PV” relates to a conversion efficiency of an exemplary high bandgap cell; the high bandgap efficiency crosses 10% for wavelengths higher than about 550 nm)
wherein a wavelength of a first portion of first light 2140 passing through the polymer is included in the first wavelength band 
wherein a wavelength of a first portion of second light 2130 absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band.
Per claim 5, Mapel teaches the limitations of claim 1. Mapel teaches that, in an embodiment (Fig. 3A), then polymer has a structure in which a plurality of films (310, 320) including at least one chromophore are stacked (¶0102, 0106). Since a skilled artisan would at once envisage an embodiment in which the chromophores are quantum dots, Mapel anticipates a polymer having a structure in which a plurality of films including at least one quantum dot are stacked.
Per claim 8, Mapel teaches the limitations of claim 1. Mapel teaches that a band pass layer (720 of Fig. 7) is disposed over the polymer (710) in an embodiment, wherein the band pass layer is configured to reflect light analogous to the second light absorbed and then discharged by the at least some of the plurality of chromophores, and passes light having a wavelength different from a wavelength of the second light absorbed and then discharged by the at least some of the plurality of quantum dots (¶0113, 0114). Therefore a skilled artisan would at once envisage a band pass layer with such structure and function in conjunction with the embodiment of Fig. 21.
Regarding claims 11 and 15, the limitations that the at least one first solar cell is configured to receive first light passing through the polymer and convert the first light into first electrical energy with first conversion efficiency that is equal to or higher than a threshold value, that the at least one second solar cell is configured to receive second light absorbed and then discharged by at least some of the plurality of quantum dots, and convert the second light into second electrical energy with second conversion efficiency that is equal to or higher than the threshold value and that the battery is configured to be charged with at least a portion of the first electrical energy or the second electrical energy are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
Mapel teaches an electronic device (Figs. 9, ¶0182-0185) comprising
a polymer including a plurality of quantum dots (element 2110 of Fig. 21 includes a layer labeled “Dyes”, ¶0212; the “Dyes” layer is a layer of chromophore in a polymer matrix, ¶0071, 0072; in an embodiment, the chromophore includes a fission material such as a plurality of quantum dots described in ¶0090-0094)
at least one first solar cell (“Low Bandgap Solar Cell”) configured to receive first light 2140 passing through the polymer (¶0181), and convert the first light into first electrical energy with first conversion efficiency that is equal to or higher than a threshold value (“Si PV 100% QE” of Fig. 13 is related to a conversion efficiency of an exemplary low bandgap cell, ¶0195-0196; the low bandgap cell crosses an exemplary efficiency, such as 10%, for wavelengths higher than about 700 nm; also see ¶0175, 0176)
at least one second solar cell (“High Bandgap Solar Cell”) configured to receive second light 2130 absorbed and then discharged by at least some of the plurality of quantum dots, and convert the second light into electrical energy with second conversion efficiency that is equal to or higher than the threshold value (“GaInP PV” relates to a conversion efficiency of an exemplary high bandgap cell; the high bandgap efficiency crosses 10% for wavelengths higher than about 550 nm)
a battery (e.g. mobile phone battery described in ¶0183) configured to be charged with at least a portion of the first electrical energy or the second electrical energy. 
Per claim 15, Mapel teaches the limitations of claim 11. Mapel teaches that, in an embodiment (Fig. 3A), then polymer has a structure in which a plurality of films (310, 320) including at least one chromophore are stacked (¶0102, 0106). Since a skilled artisan would at once envisage an embodiment in which the chromophores are quantum dots, Mapel anticipates a polymer having a structure in which a plurality of films including at least one quantum dot are stacked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2016/0204297 to Vasiliev.
	Regarding claim 2, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function. 
	Vasiliev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a regulator capable of changing a voltage of electrical energy from solar cells so that the electrical energy may be output to a battery (¶0094-0096).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2015/0115898 to Yung (included in Applicant’s IDS filed 7/7/2021).
Regarding claims 2-4, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. The limitation that the capacitor is configured to store the electrical energy from the at least one first solar cell or the second solar cell, and transmit the stored electrical energy to the regulator is also intended use, as well as the limitation that the switch is configured to selectively connect the capacitor and the regulator, wherein the switch is controlled to be turned on when a voltage applied to the capacitor is equal to or higher than a predetermined threshold voltage, and is controlled to be turned off when the voltage applied to the capacitor is lower than the predetermined voltage. Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function.
	Yung teaches elements capable of managing electrical energy from solar cells (power source 101a or 101b) and delivering it to a portable unit or load (200), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include certain electrical equipment with certain functions in order to ensure input power to the unit or load (Abstract). A regulator (306) changes a voltage of the electrical energy of a solar cell so that the energy can be eventually output to a load or battery (Fig. 5, ¶0066). A capacitor (302) is configured to store the electrical energy and transmits the stored electrical energy to the regulator (¶0065). A switch (304) is operatively connected to the capacitor and regulator (¶0063, 0064). The switch is capable of interrupting current to the capacitor when the current applied to it is below a particular range, and can be a microprocessor and therefore capable of being programmed. Therefore a skilled artisan having adapted Mapel in view of Yung would understand that the claimed structural elements are capable of performing the claimed intended uses. 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 11 above, and further in view of Yung.
Regarding claims 12-14, Mapel teaches the limitations of claim 1. The limitation that the regulator is configured to change a voltage of the first electrical energy and a voltage of the second electrical energy and output the first electrical energy and the second electrical energy to the battery is an intended use limitation, and is treated as above. The limitation that the capacitor is configured to store the first electrical energy and the second electrical energy and transmit the stored first electrical energy and the stored second electrical energy to the regulator is also intended use, as well as the limitation that the switch is configured to selectively connect the capacitor and the regulator, wherein the switch is controlled to be turned on when a voltage applied to the capacitor is equal to or higher than a predetermined threshold voltage, and is controlled to be turned off when the voltage applied to the capacitor is lower than the predetermined threshold voltage. Mapel teaches that the device can comprise a voltage converter or conditioner (¶0184, 0185), but does not specifically teach a regulator configured to perform the claimed function.
	Yung teaches elements capable of managing electrical energy from solar cells (power source 101a or 101b) and delivering it to a portable unit or load (200), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include certain electrical equipment with certain functions in order to ensure input power to the unit or load (Abstract). A regulator (306) changes a voltage of the electrical energy of a solar cell so that the energy can be eventually output to a load or battery (Fig. 5, ¶0066). A capacitor (302) is configured to store the electrical energy and transmits the stored electrical energy to the regulator (¶0065). A switch (304) is operatively connected to the capacitor and regulator (¶0063, 0064). The switch is capable of interrupting current to the capacitor when the current applied to it is below a particular range, and can be a microprocessor and therefore capable of being programmed. Therefore a skilled artisan having adapted Mapel in view of Yung would understand that the claimed structural elements are capable of performing the claimed intended uses.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2010/02575999 to Buelow II.
Regarding claim 9, Mapel teaches the limitations of claim 1. Mapel teaches that a reflection layer (720 of Fig. 7) is disposed over the polymer (710) in an embodiment, wherein light incident on the reflection layer travels into the polymer (¶0113, 0114). Therefore a skilled artisan would at once envisage a reflection layer with such structure and function in conjunction with the embodiment of Fig. 21.
Mapel does not teach that the reflection layer is an irregular reflection layer. Buelow II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a reflection layer as an irregular reflection layer (Fig. 5D) in order to compensate for thermal expansion differences between the reflection layer and the polymer (¶0049-0061).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapel as applied to claim 1 above, and further in view of US PGPub 2015/0162547 to Umeda.
Regarding claim 10, Mapel teaches that a shape of the polymer may be different than that presented in the embodiments (¶0096), but does not specifically teach that at least one prism is disposed in the polymer. Umeda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose at least one prism (29 in Figs. 5A, 5B) in a polymer (28) so that light intended to be directed toward a similar second solar cell (3) can be efficiently collected (¶0346). Based on the combination of references, a skilled artisan would configure the at least one prism to change a traveling direction of the second light absorbed and then discharged by at least some of the plurality of quantum dots to the second solar cell (Ibid.).
 
Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0192446 to Kawai, and further in view of Vasiliev.
	Regarding claims 1, 2, and 5-7, he limitations that a wavelength of a first portion of light passing through the polymer is included in the first wavelength band, and that a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, intended use limitations are treated along structural limitations below.
	Kawai teaches an electronic device (Fig. 1) comprising
a polymer 3 (¶0083, 0194, 0196 teaches an embodiment of element 3 which is a polymer) including a plurality of quantum dots (Fig. 14D, ¶0083 describes inorganic semiconductor nano fluorescent material, which would be understood to be a plurality of quantum dots in view of ¶0189, 0190) (¶0070, 0071)
at least one first solar cell 7 disposed under the polymer 3 (¶0074)
at least one second solar cell 5 disposed on a side of the polymer (¶0073)
wherein the first solar cell has conversion efficiency equal to or higher than a threshold value in a first wavelength band (Fig. 3 shows a relative efficiency of silicon, the material of the first solar cell, as a function of wavelength; the first solar cell exceeds a relative efficiency of 0.1 for a first wavelength band greater than 400 nm)
wherein the second solar cell has conversion efficiency equal to or higher than the threshold value in a second wavelength band different from the first wavelength band (Fig. 3 shows a relative efficiency of InGaP, the material of the second solar cell, as a function of wavelength; the second solar cell exceeds a relative efficiency of 0.1 for a second wavelength band greater than 300 nm)
wherein a wavelength of a first portion of first light passing through the polymer is included in the first wavelength band and a wavelength of a first portion of second light absorbed and then discharged by at least some of the plurality of quantum dots is included in the second wavelength band (¶0075-0079).
Per claims 1 and 2, the limitations that the battery is configured to be charged with electrical energy from at least one of the first solar cell or the second solar cell and that the regulator is configured to change a voltage of the electrical energy from the at least one first solar cell or the second solar cell and output the electrical energy to the battery is an intended use limitation, and is treated as above. Vasiliev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a battery and a regulator capable of changing a voltage of electrical energy from solar cells so that the electrical energy may be output to the battery (¶0094-0096).
	Per claims 5 and 6, modified-Kawai teaches the limitations of claim 1. Kawai teaches it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment in which at least one third solar cell (e. g. solar cell 169 of Fig. 7A, distinct from analogous first solar cell 171 and analogous second solar cell 165) is disposed under the element (155) analogous to the polymer in the embodiment of Fig. 1 in order to improve efficiency of the device (¶0118-0123). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the element (155) having the required light absorption and discharge function as a polymer having a structure in which a plurality of films including at least one quantum dot are stacked because of the advantages of using quantum dots (Ibid.) 
A skilled artisan would understand from the passages describing the embodiment of Fig. 7A, when read in light of the previously cited passages, that the third solar cell has a third conversion efficiency equal to or higher than the threshold value in a third wavelength band. Further, Kawai is clear that a wavelength of a second portion of second light absorbed and then discharged again by at least some of the plurality of quantum dots is included in the third wavelength band (light rays are shown as being directed toward cell 169).
Per claim 7, modified-Kawai teaches the limitations of claim 1. The embodiment of the device of Fig. 1 of Kawai does not comprise at least one fourth solar cell disposed on a side of the polymer. Kawai teaches that including a fourth solar cell (77 of Fig. 5B) disposed on a side of the polymer, in addition to a second solar cell (analogous element 79) allows for the recapture of light that reflects off of the second solar cell (¶0100-0102). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose at least one fourth solar cell on a side of the polymer to increase the efficiency of the device.  
A skilled artisan would understand from the passages describing the embodiment of Fig. 5B, when read in light of the previously cited passages, that the fourth solar cell has a fourth conversion efficiency equal to or higher than the threshold value in a fourth wavelength band. Further, Kawai is clear that a wavelength of a second portion of first light passing through the polymer is included in the fourth wavelength band (light rays are shown as being directed toward cell 77 through element  75 which is analogous to the polymer of the embodiment of Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2008/0223438.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726